2022 IL App (2d) 220258-U
                                             No. 2-22-0258
                                    Order filed November 23, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                                IN THE

                                APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re PARENTAGE OF DAELYN, O.-M.,      ) Appeal from the Circuit Court
a Minor,                               ) of Kendall County.
                                       )
                                       ) No. 22 FA 28
                                       )
(Jessica Araceli O.-M., Petitioner-    ) Honorable
Appellant, v. Gabriel Espinoza-Ramos,  ) Jody Patton Gleason,
Deceased, Respondent-Appellee).        ) Judge Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court.
       Justices Schostok and Birkett concurred in the judgment.

                                                ORDER

¶1     Held: The trial court relied on an incorrect statutory provision in denying mother’s
             petition seeking allocation of parental responsibilities and request for factual
             findings on the basis of lack of venue. Reversed and remanded.

¶2     Petitioner, Jessica Araceli O.-M., appeals from the denial of her “Petition for the Allocation

of Parental Responsibilities and Request for Factual Findings,” filed in the circuit court of Kendall

County. 1 Jessica seeks the allocation of sole parental responsibility for her minor daughter, Daelyn,



       1
           On appeal, petitioner refers to the Kendall County circuit court as a “United States District

Court” and to this court as the “United States Court of Appeals for the Seventh Circuit.” We correct
2022 IL App (2d) 220258-U


alleging that respondent, Gabriel Espinoza-Ramos, deceased, was Daelyn’s biological father. She

also seeks factual findings to enable the minor to apply for classification as a Special Immigrant

Juvenile under the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)). The circuit court

denied the petition pursuant to 750 ILCS 46/604 (West 2022), finding that proper venue for the

matter lies where the deceased father’s estate could be, or has been, commenced, that is, in Mexico.

For the reasons that follow, we reverse and remand for further proceedings.

¶3                                      I. BACKGROUND

¶4      We present the facts as drawn from Jessica’s affidavit and the circuit court’s records.

Jessica was born in Mexico on August 4, 2000, and currently resides in Montgomery, Illinois. She

was in an exclusive relationship with respondent, Gabriel Espinoza-Ramos, when her daughter,

Daelyn O.-M., was conceived and has no doubt that Gabriel Espinoza-Ramos was her daughter’s

father. She and Gabriel were not married. Gabriel was murdered on December 18, 2017.

¶5      Jessica fled Mexico after her brother was killed and she survived being shot in the head on

March 31, 2021. For her own safety and that of her child, she does not want to reveal her current

location to anyone in Mexico.

¶6      Jessica filed her petition for allocation of parental responsibility and request for factual

findings in the Kendall County circuit court on February 17, 2022. On April 3, 2022, Jessica filed

a memorandum of law in support of her request for predicate factual findings. After learning that

the court intended to preemptively deny the petition on venue grounds under the Illinois Parentage

Act of 2015 (750 ILCS 46/101 et seq (West 2022)) (Parentage Act), Jessica requested and received

permission to file a second memorandum of law addressing the venue issue.


these errors in this disposition.




                                                -2-
2022 IL App (2d) 220258-U


¶7     On June 13, 2022, the circuit court denied Jessica’s petition for lack of venue, citing section

46/604 of the Parentage Act. This appeal ensued.

¶8                                        II. ANALYSIS

¶9     Section 46/604 of the Parentage Act provides:

               (a) Venue for a proceeding to adjudicate parentage is any county of this State in

       which a party resides, or if the presumed or alleged father is deceased, in which a

       proceeding for probate or administration of the presumed or alleged father’s estate has been

       commenced, or could be commenced.

               (b) A proceeding for the allocation of parental responsibilities is commenced in the

       county where the child resides. 750 ILCS 46/604 (West 2022).

¶ 10   The primary goal of statutory construction is to ascertain and give effect to the intent of the

legislature. Oswald v. Hamer, 2018 IL 122203, ¶ 10181. The most reliable indicator of the

legislature’s intent is the plain language of the statute itself, which must be given its plain and

ordinary meaning. Id. Because this case involves statutory interpretation of the procedural

requirements for determinations under the Parentage Act, our review is de novo. Interest of Armani

S., 2020 IL App (1st) 200616, ¶ 24.

¶ 11   The trial court relied exclusively on subsection (a) of section 46/604 of the Parentage Act

in determining that the case lacks venue in Kendall County and belongs in Mexico. Subsection (a),

however, only addresses venue in Illinois. The subsection states that venue for a proceeding to

adjudicate parentage “is any county of this State in which a party resides, or if the presumed or

alleged father is deceased, in which a proceeding for probate or administration of the presumed or

alleged father’s estate has been, or could be commenced.” Although separated by the disjunctive

conjunction “or,” both venue alternatives are limited by the phrase, “any county of this State.”



                                                -3-
2022 IL App (2d) 220258-U


Thus, the plain language of the provision shows that the legislature’s intent was to address venue

only in counties of Illinois.

¶ 12    Assuming, arguendo, that the sentence could be read to permit venue outside of Illinois

counties, venue in Mexico on the basis of the father’s estate makes no sense in this case. The

mother seeks full custody of her own child. Since custody is at issue, and the father has been dead

for four years, his estate is unlikely to have an interest in the case.

¶ 13    Jessica’s petition seeks the allocation of sole parental responsibility for Daelyn. Subsection

(b) explicitly addresses the allocation of parental responsibilities and requires only that the child

reside in Kendall County. We believe that subsection (b) is the controlling statutory provision for

the determination of venue in this case.

¶ 14    Accordingly, we reverse and remand for further proceedings.

¶ 15                                     III. CONCLUSION

¶ 16    For the reasons stated, we reverse the judgment of the circuit court of Kendall County and

remand for further proceedings consistent with this disposition.

¶ 17    Reversed and remanded.




                                                  -4-